         Case 3:19-cv-30027-MGM Document 76 Filed 10/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

                                                     CIVIL ACTION NO. 3:19-cv-30027-MGM

JANE DOE I AND JANE DOE II,
     Plaintiffs,

v.

CITY OF NORTHAMPTON,
ANDREW LINKENHOKER,
SUPERINTENDENT, (FORMERLY PRINCIPAL),
JOSEPH BIANCA, PRINCIPAL,
(FORMERLY ASSISTANT PRINCIPAL),
KEVIN BROWN, BRIAN BAGDON,
CODY HANLON, AND
MARY DOES AND JOHN DOES I-IV,
      Defendants.
___________________________________________

            JOINT MOTION TO ENLARGE THE TIME FOR DISCOVERY AND TO ENLARGE
                                TRACKING ORDER


       NOW COME the parties to the above-captioned matter and and hereby jointly move this

Honorable Court to enlarge the time for discovery to December 31, 2020. In support thereof, the

parties submit the following:

       1.      All counsel agree additional time is needed to conduct discovery.

       2.      Andrew Levchuk, attorney for defendant, Cody Hanlon, had filed a motion to

       withdraw, which temporarily delayed discovery in the case while that issue was being

       addressed.

       3.      The parties jointly request this enlargement.

       4.      The requested enlargement will not prejudice the parties.


                                                                                              1
         Case 3:19-cv-30027-MGM Document 76 Filed 10/08/20 Page 2 of 3




       WHEREFORE, the parties respectfully request the Court enlarge the time for discovery in

this matter as stated above to December 31, 2020.



Respectfully submitted,                             Respectfully submitted,
JANE DOE I and JANE DOE II,                         CITY OF NORTHAMPTON, ANDREW
The Plaintiffs,                                     LINKENHOKER, JOSEPH BIANCA and
By Their Attorneys,                                 KEVIN BROWN,
                                                    The Defendants,
/s/     Michael Malkovich                           By its Attorneys,
Michael Malkovich, Esq. (BBO No. 315870)
Stella Xanthakos, Esq. (BBO No. 536050)             /s/     Nancy Frankel Pelletier
Xanthakos & Malkovich                               Nancy Frankel Pelletier, Esq. (BBO No.544402)
43 Center Street - Suite 101                        David S. Lawless, Esq. (BBO No. 664754)
Northampton, MA 01060                               Robinson Donovan, P.C.
Tel. (413) 584-2764                                 1500 Main Street, Suite 1600
stella@xanthakos-malkovich.net                      Springfield, MA 01115
michael@xanthakos-malkovich.net                     Tel. (413) 732-2301
                                                    npelletier@robinsondonovan.com
                                                    dlawless@robinsondonovan.com

Date: ________________________                      Date:_________________________



CODY HANLON
The Defendant,
By His Attorney,

/s/     Andrew Lechuk
Andrew Levchuk, Esq. (BBO No. 545189)
Counsellor at Law, LLC
7 North Pleasant Street, Suite 2-D
Amherst, MA 01002
Tel. (413) 461-4530
alevchuk@agllegalnet.com




                                                                                            2
         Case 3:19-cv-30027-MGM Document 76 Filed 10/08/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filling (NEF) and paper copies
will be sent to those indicated as non-registered participants on this 8th day of October, 2020.


                                                             /s/   Michael Malkovich
                                                             Michael Malkovich, Esq.




                                                                                                  3
